DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph number 15 the built-in threaded aperture identified as reference no.  53 and the rotatable modular connection no. 54.
In paragraph number 21 the appliances identified as reference no. 40, 
In paragraph number 27 the cover identified as reference no.  51
In paragraph number 20 the storage 42d and refrigerator pump 42c.
In paragraph number 24 the circuit identified as reference no. 74, 
In paragraph number 25 the valve identified as reference no. 76, 
In paragraph number 26 the circuit identified as reference no. 78, 
In paragraph number 20 the pumps identified as reference no. 42j, 
In paragraph number 15 the fasteners identified as reference no. 52 and apertures 53
In paragraph number 16 the keyed connectors reference no. 59.



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claim17 objected to because of the following informalities: 
The word modular was misspelled “modulate”.  
	In claim 10 the phrase “piping service at least” in line 3 is missing the word –to__.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 at line 4 recites furniture, and claim 1 in line 3 recites a seat which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Likewise claim 12, in line 4, recites “”modular furniture” and in line 3 recites “modular seats”. 
Similarly, see both “modular set connections” and “modular furniture connections” in claims 8, 11, 13 and also in claim 15.  The phrases “the modular seat connections” and “the modular furniture connections”   are considered indefinite as seat connection is a narrower limitation of the broader recited limitation furniture Connection.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.
In claim 5 the phrase “modular appliance include …. pump…a storage, a tank, and a propane tank, solar panel...battery” is considered to be indefinite. Storage is not an appliance nor is a propane tank, solar panel, pump, battery nor a tank considered an appliance in accordance with this terms common definition.  Likewise as discussed immediately above this term is indefinite because the specification does not clearly redefine the term.  The written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.
  	Further the scope of the term “a storage” in claim 5 is unclear as to whether applicant is reciting an area or compartment enclosure (e.g. cabinet). 
  In lines 1-3 of claim 5 the phrase “include at least one of …… and at least one battery” is considered indefinite.   Is applicant reciting at least one battery along with one of the other 
Claim 6 recites the limitation "the plurality of modular connections positioned underneath the vehicle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the plurality of modular connections positioned on top of the vehicle roof" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 9 the phrase “the modular connections include at least one container with a lid” is considered to be indefinite.  It is unclear how a container is considered to be a “modular connection” is the container connected to the vehicle by a modular connection or is applicant declaring the container to be a modular connection.  Likewise see claim 14.
Claim 10 recites the limitation "the utility piping service" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 10 the applicant recites “the modular appliance connections include utility piping connected to the modular furniture connections” is indefinite.  It is uncertain if applicant is reciting a modular appliance connection or a modular furniture connection.
	In claims 19 and 20 the word “more” is considered to be indefinite.  It is uncertain if applicant is reciting more than one or another numerical value.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 2, 4-6, 8, 10-13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. CN109532640 in view of Ellis et al US Patent Application Publication No.  20200047643 and Siddiqui et al US Patent Application Publication 2014/0260393.

The You et al publication discloses a recreation vehicle comprising:



The claimed invention is distinguishable from You et al by its recitation of a plurality of  
of modular connections where the plurality of modular devices are attached to the plurality of modular connections and a plurality of modular connections are located on an exterior of the vehicle.
The Ellis et al publication disclose a multi-passenger vehicle that has modular furniture pieces that are connected to the floor via modular mechanical connections, see the connection shown in figure 13.   The floor has many modular connections 202 positioned on the floor as seen in figure 2. The base of the furniture is designed to fit the modular connection so that the furniture can be fixed to the floor at a desired position as described in paragraphs #10 and 49.  Ellis discloses a plurality of different types of furniture such as: a chair as shown in figure 7; a table as shown in figure 8 and a divider as shown in figure 9.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate modular connections with You’s motorhome vehicle to couple the plurality of modular devices to the vehicle floor as taught by Ellis to simplify assembly and inventory of components by a motorhome manufacturer.
  Siddiqui discloses a modular air conditioner 22 that is connected to the roof of an RV.  The air conditioner assembly has a plurality of modular parts, see paragraph #23.  The modular parts are interchangeable to provide for selected different scenarios.  The roof openings and ceiling openings 17, 24 and connection template assembly 32 are shaped to cooperate with the modular air conditions and grills 60, see paragraph #28. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to also incorporate modular connections as taught by Siddiqui on the roof of You’s vehicle as modified by Ellis to provide for simpler installation of an air conditioning units to be used for cooling motorhome passengers.




In regard to claim 4, You discloses a table (300), an electrical outlet, an electrical or gas stove (400), see unnumbered sink in bathroom (104), see unnumbered toilet in bathroom (104), a shower (500.

In regard to claim 5, You discloses a heater (740), a tank (710), at least one battery (730).

In regard to claim 6, Siddiqui discloses a plurality of modular appliances (two air conditioners 22 in figure 1) coupled by modular connections (see templates 32 in Siddiqui; paragraph #29) positioned on top of the vehicle roof.

In regard to claim 8, Ellis discloses a plurality of furniture connections and Siddiqui discloses a plurality of modular appliance connections.

In regard to claim 10, the modular appliances beneath the floor in You are inherently connected by  utility piping connected to the modular furniture, the modular appliances in You service at least one of the plurality of furniture (stove 400, shower 500, see unnumbered sink in bathroom 104).

In regard to claim 11, in Ellis modular connections are hybrid connectors; wherein the hybrid connector can be used universally to connect both with the modular seat connections and the modular furniture connections (as seen in figure 4 of Ellis and paragraph #49).


In regard to claim 12, You discloses a plurality of modular seats (210, 220, 230), a plurality of modular furniture (600, 600); and a plurality of modular appliances (710, 720, 730, 740). In You the modular appliances (710, 720, 730, 740) are beneath the floor at one end and are inherently connected by utility piping which is connected at an opposite end of the piping to the modular furniture (stove 400, shower 500, see unnumbered sink in bathroom 104), the modular appliances service at least one of the plurality of furniture (stove 400, shower 500, see unnumbered sink in bathroom 104).
a plurality of utility piping; wherein the utility piping connects from at least one first end of the plurality of modular connections to at least one second end of the plurality
of modular connections, wherein the plurality of modular devices are connected to the utility piping at least one of the first end or second end of the plurality of modular connections (inherent that the utilities source (appliance) are connected at their first end by utility piping to the furniture at a second end (sink, shower, refrigerator) .  Ellis teaches employing modular connections for attaching all the devices to a vehicle.  And Siddiqui teaches mounting air conditioners to the exterior of the vehicle using modular connections, see paragraphs #23 and #28 in Siddiqui. 

In regard to claim 13, Ellis discloses a plurality of furniture connections and Siddiqui. discloses a plurality of modular appliance connections

In regard to claim 15, in Ellis modular connections are hybrid connectors; wherein the hybrid connector can be used universally to connect both with the modular seat connections and the modular furniture connections (as seen in figure 4 of Ellis and paragraph #49).

In regard to claim 19, You discloses a water heater (740) a water supply (710) and a shower. The hot water supply forms one supply piping circuit and the cold water is a separate water piping circuit that supplies cold water to the shower.

In regard to claim 20, You inherently employs a well-known three-way valve to control the flow between the cold water piping, hot water piping (from the hot water tank 740) and the shower outlet.


10.	Claims 3 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. CN109532640 in view of Ellis et al US Patent Application Publication No.  20200047643 and Siddiqui et al US Patent Application Publication 2014/0260393 as applied to claims 2 and 12 above, and further in view of Natuzzi US Patent Application Publication No. 2016/0051047.
The You, Ellis and Siddiqui disclose the claimed limitations as applied above. 
The clamed invention is distinguishable from You as modified by Ellis and Siddiqui by its recitation of the seats being adjustable into a bed and the seats being rotatable.  
The Natuzzi publication discloses a vehicle having double seats that can be adjusted into a bed as shown in figure 5.  Also, the seats may be pivoted about modular connectors (figures33-35) into an angled position as seen in figure 33.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify You as modified by Siddiqui, and Ellis to 
In regard to claim 17, it is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify You as modified by Siddiqui, and Ellis to have seats rotatable connected as taught by Natuzzi to angle them into a better position to view television or face visitors. 
11.	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. CN109532640 in view of Ellis et al US Patent Application Publication No.  20200047643 and Siddiqui et al US Patent Application Publication 2014/0260393 as applied to claim 1 above, and further in view of Bahr DE 102014012463.
You, Ellis and Siddiqui disclose the claimed limitations as applied above. 
The clamed invention is distinguishable from You as modified by Ellis and Siddiqui by its recitation   of the modular appliances modular connection positioned underneath the vehicle and connected to the frame.
The Bahr publication discloses a motorhome that includes a connector 3 indirectly connected to the frame (see upper horizontal plate coupled to frame, represented by rectangles, at both ends) for positioning the generator underneath the motorhome as shown in figure 1. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify You as modified by Siddiqui, and Ellis to position the modular appliances underneath the vehicle as taught by Bahr to allow for easy access for both maintenance and repair of the appliances.
s 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. CN109532640 in view of Ellis et al US Patent Application Publication No.  20200047643 and Siddiqui et al US Patent Application Publication 2014/0260393 as applied to claims 1 and 13 and further in view of May US Patent Publication application No. 2019/0351805.
You, Ellis and Siddiqui disclose the claimed limitations as applied above. 
The clamed invention is distinguishable from You as modified by Ellis and Siddiqui by its recitation of a container and lid retaining at least one of the appliances or furniture. 
The May patent discloses a RV (see paragraph #13) having a modular system wherein modular components are secured to the floor provided with securing connection means, see paragraph #28.  The modular system allows for arranging the living area including box containers 402a as seen in figure 4-10 having a lid 402b.  The box container and lid are described as being for storage in paragraphs #15- #17.  IN May the box containers 402 are employed to house appliances such as tanks for a sink, pumps, pipes, wires and electrical power sources as described in paragraphs #39-42. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify You as modified by Siddiqui, and Ellis to incorporate a container and lid as taught by May to hold and protect an appliance device from damage.
13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. CN109532640 in view of Ellis et al US Patent Application Publication No.  20200047643 and Siddiqui et al US Patent Application Publication 2014/0260393 as applied to claim 13 above, and further in view of Masanek US Patent No. 9,517,712.
You, Ellis and Siddiqui disclose the claimed limitations as applied above. 
The clamed invention is distinguishable from You as modified by Ellis and Siddiqui by its recitation of connection covers.
The Masanek patent discloses a vehicle having a cover 114 for a carpet retention connector.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify You as modified by Siddiqui, and Ellis to incorporate a cover with connectors positioned on a floor as taught by Masenek with You’s modular receiving vehicle as modified by Ellis and Siddiqui to limit debris entering into the plurality of connection elements.
14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. CN109532640 in view of Ellis et al US Patent Application Publication No.  20200047643 and Siddiqui et al US Patent Application Publication 2014/0260393 as applied to claim 12 above, and further in view of Ezell et al. US Patent No. 4,480,867.
You, Ellis and Siddiqui disclose the claimed limitations as applied above. 
The clamed invention is distinguishable from You as modified by Ellis and Siddiqui by its recitation of the modular connections being keyed.
The Ezell et al patent disclose using keys 64 to fix the seat in its proper direction and prevent the vehicle seat from rotating with respect to its connection to the vehicle floor.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify You as modified by Siddiqui, and Ellis to 
Conclusion
15	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached US PTO form 892 have been cited for their appliance, furniture and connections.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612